292 S.W.3d 605 (2009)
James W. HOLLINS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92231.
Missouri Court of Appeals, Eastern District, Division Three.
September 22, 2009.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., and MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
James W. Hollins (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law, and Judgment (judgment) denying his Rule 24.035 Motion to Vacate, Set Aside, or Correct the Judgment or Sentence (PCR Motion) alleging he received ineffective assistance from his plea counsel (Counsel). We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).